          Case 1:20-cv-06439-AJN Document 22 Filed 12/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                12/23/20
SOUTHERN DISTRICT OF NEW YORK


  Big Noise Sports, Inc.,

                         Plaintiffs,
                                                                                 20-cv-06439 (AJN)
                 –v–
                                                                                       ORDER
  Beijing Media Network, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       On November 14, 2020, Defendants were served. Dkt. Nos. 20, 21. Defendants’

responses to the Complaint were due December 15, 2020. Id. Defendants have not responded. If

the Plaintiff intends to file a motion for default judgment, it shall do so by January 20, 2021.



       SO ORDERED.

 Dated: December 23, 2020
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
